DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 17 November 2021 is acknowledged.
Claims 54-58 and 60-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2021.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 34, 35, 80, 81, 87, and 110-113 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. (U.S. Patent Application No. 20190356060), hereinafter known as Daniel.
Regarding claim 1, Daniel discloses (Figs. 1-15) a plurality of antenna pixels (704, see Fig. 7), wherein each antenna pixel includes: a waveguide (308 for each 304,306) with a relative permittivity to 
Regarding claim 2, Daniel further discloses (Figs. 1-15) wherein the waveguide of each respective antenna pixel has a length L (see Fig. 12), wherein the relative permittivity of the waveguide of each respective antenna pixel provides a target phase advance of P degrees across the length L (spacing provides phase advance, see Fig. 12), and wherein the set of antenna elements of each respective antenna pixel includes a number of antenna elements N, where N is an integer value (see Fig. 12).
Regarding claim 3, Daniel further discloses (Figs. 1-15) wherein the N antenna elements of each respective antenna pixel have interelement spacings corresponding to incremental phase advances of P/N degrees (antenna elements equally spaced, see Fig. 12).
Regarding claim 28, Daniel further discloses (Figs. 1-15) wherein the antenna elements coupled to the waveguide of each respective antenna pixel extend from the waveguide in alternating directions (see Fig. 3).
Regarding claim 34, Daniel further discloses (Figs. 1-15) wherein the waveguide of each respective antenna pixel comprises a low-loss stripline ([0026]).

Regarding claim 35, Daniel further discloses (Figs. 1-15) wherein the waveguide of each respective antenna pixel comprises a metal stripline ([0026]).
Regarding claim 80, Daniel discloses (Figs. 1-15) an array of antenna pixels (704, see Fig. 7) that each include N phase-adjustable antenna elements (132, see Figs 1 and 7), where N is an integer greater than one (see Fig. 7); a waveguide (308 for 304, 306, see Fig. 3) extending through each antenna pixel (see Fig. 12) with a relative permittivity to provide a phase advance across each antenna pixel ([0027]), wherein the antenna elements of each antenna pixel are coupled to the waveguide with interelement spacings selected to associate each antenna element with a distinct phase advance value ([0019]); and a beamforming controller (112) to: identify a target phase value for each antenna pixel that corresponds to a target beamform for the two-dimensional antenna ([0020]), activate one antenna element in each antenna pixel that is associated with a phase advance value approximating the target phase value of each respective antenna pixel ([0036]), and adjust a phase of each activated antenna element to approximate the identified target phase value for each respective antenna pixel ([0036]).
Regarding claim 81, Daniel further discloses (Figs. 1-15) wherein the array of antenna pixels comprises a two-dimensional array of antenna pixels (see Fig. 12).
Regarding claim 87, Daniel further discloses (Figs. 1-15) wherein the phase advance across each respective antenna pixel is P degrees, and wherein the waveguide has a relative permittivity to provide a phase advance of P/N degrees between each of the N antenna elements coupled thereto within each antenna pixel (antenna elements equally spaced, see Fig. 12).
Regarding claim 110, Daniel discloses (Figs. 1-15) a plurality of parallel elongated waveguides (See Fig. 12), wherein each elongated waveguide has a relative permittivity to provide a target phase advance along a length thereof ([0027]); a set of phase-adjustable antenna elements (132, see Figs. 1- and 7) coupled to each elongated waveguide with an interelement spacing to associate each antenna element in the set of antenna elements with a distinct phase advance value ([0019]); and a controller 
Regarding claim 111, Daniel further discloses (Figs. 1-15) wherein each parallel elongated waveguide is connected to at least one adjacent parallel elongated waveguide via a phase advance component (302,308, see Fig. 3).
Regarding claim 112, Daniel discloses (Figs. 1-15) wherein the phase advance components sequentially connect the parallel elongated waveguides in series (see Fig. 12).
Regarding claim 113, Daniel discloses (Figs. 1-15wherein at least some of the phase advance components comprise meandering turns of a substrate material (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel.
	Regarding claim 10, Daniel further teaches (Figs. 1-15) wherein the target phase advance across the length of the waveguide of each respective antenna pixel is a given value ([0019]), but does not teach 360 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a phase advance of 360 degrees, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Selecting this value provides the entire range of phase adjustment using the antenna pixel of Daniel.
Regarding claim 33, Daniel teaches a substrate ([0026]), but doesn’t teach the specific material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use RF-35 substrate, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) RF-35 substrate is a known material for RF applications providing good performance and low cost.
Allowable Subject Matter
Claims 4-7, 11-14, 85, 86, and 88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896